Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161926-7(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  AUDREY L. WALDRON, a/k/a AUDREY                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  L. ANDRUS,                                                                                           Megan K. Cavanagh,
             Plaintiff/Counterdefendant-                                                                                Justices

             Appellee,
                                                                     SC: 161926, 161927
  v                                                                  COA: 346897, 348305
                                                                     Lapeer CC: 2011-044159-DO
  JAMES E. WALDRON,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on November 25, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk